Appeal from a judgment of the Supreme Court (Williams, J.), entered August 9, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services denying petitioner’s request to participate in a temporary work release program.
Petitioner challenges the denial of her request to participate in a temporary work release program from prison. However, inasmuch as petitioner received the administrative determination on October 21, 1993 but did not commence her CPLR article 78 proceeding until May 13, 1994, we find that Supreme Court properly dismissed the petition on the ground that it was not timely commenced within the four-month Statute of Limitations.
Cardona, P. J., Mikoll, White, Casey and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.